DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-15 are pending. Claim 1 has been canceled.
The foreign priority application JP 2015-094530 filed on May 06, 2015 has been received in the parent application No. 15/145,007, now US Patent No. 10,756,311 and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a CON of application No. 15/145,007 filed on May 03, 2016, now US 
Page 67 of the specification should be amended to delete: “This application is based on Japanese Patent Application serial no.2015-094530 filed with Japan Patent Office on May 06, 2015, the entire contents of which are hereby incorporated by reference.”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 6-10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 11, 13, and 14 of U.S. Patent No. 10,756,311 in view of Pedicni (US Patent 6,235,418).
The U.S. Patent No. 10,756,311 claims a secondary battery having an exterior body comprising a first exterior film, a second exterior film comprising a silicone resin, and a layer comprising a graphene flake between the first exterior film and the second exterior film, wherein the secondary battery is configured to be bendable (claims 1 and 8).

The U.S. Patent No. 10,756,311 further claims that the graphene flake is configured to slide and shift its position when the exterior body is bent (claims 7 and 14).
The U.S. Patent No. 10,756,311 further claims that the first exterior film comprises an organic material (claims 4 and 11), but fails to claim that the first layer comprises any of polyethylene, polypropylene, polycarbonate, ionomer, and polyamide.
Pedicni teaches a battery (abstract). The shell (130) encloses the battery, and it is made from the film (135). The film (135) may be made of a membrane layer (137) made of a silicone resin on a porous support (138), which may be a polyethylene or polypropylene (column 5, lines 28-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene or polypropylene as the first exterior film of the exterior body of U.S. Patent No. 10,756,311, because Pedicni clearly teaches that a layer of polyethylene or polypropylene may be used in combination with a silicone resin layer for a battery housing.
A first exterior film made of polyethylene or polypropylene, a layer of graphene flakes, and a second layer comprising a silicone resin is equivalent to the laminate film in claims 2, 3, 9, and 10 of the instant application.
The exterior body of the U.S. Patent No. 10,756,311 modified by Pedicni is equivalent to the exterior body in claims 7 and 14 of the instant application.

Pedicni teaches that the silicone resin is the exterior layer of the battery shell (130) (column 5, lines 28-44). 
The silicone resin, polyethylene and polypropylene are insulating resins, as evidenced by Takahasi et al. (US Patent 3,956,755) in column 6, lines 58-64.
Therefore a first exterior film made of polyethylene or polypropylene, a layer of graphene flakes, and a second layer comprising a silicone resin has exterior insulating resin layers, so it is an insulating film as required in claims 6 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gruner et al. (US 2007/0284557), as evidenced by Tokuni et al. (US Patent 9,292,041) and Lando et al. (US 2015/0068978).
With regard to claims 2, 3, 9, and 10, Gruner et al. teach a substrate having a layer of graphene flakes deposited thereon (fig.1, par.0020, and par.0024). The substrate may be PET (polyethylene terephthalate) (par.0024), which is a polyester-based resin.

Gruner et al. further teach that another layers may be used in combination with the graphene layers, and the examples of resins for the layers include polyethylene-imine (PEI) (par.0029-0030).
Gruner et al. do not specifically teach a multilayer film comprising a PET substrate, a layer of graphene flakes, and a polyethylene-imine (PEI) layer.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such multilayer film, because Gruner et al. gives examples of resins used for a multilayer including a graphene film.
Polyethylene-imine (PEI) is a cationic ionomer, as evidenced in par.0046 of Lando et al.
A layer of polyethylene-imine (PEI) is equivalent to the “first layer comprising an ionomer” in claims 2 and 9.
The layer comprising graphene flakes of Gruner et al. is equivalent to the second layer in claims 2 and 9.
Gruner et al. teach that the graphene films are flexible (par.0045).
Additionally, the graphene flakes of Gruner et al. are identical to the graphene flakes in the instant application. Therefore, absent a record to the contrary, it is expected that the graphene flakes are configured to shift each position in the multilayer film when the film is bent.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 
The PET substrate of Gruner et al. is equivalent to “the third layer comprising an insulationg synthetic resin” in claims 2 and 9, and to the “third layer comprising a polyester-based resin” in claims 3 and 10.
Therefore, the laminate films in claims 2, 3, 9, and 10 are obvious over the multilayer of Gruner et al.

Allowable Subject Matter
Claims 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the laminate film in claims 4 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722